             Case 4:20-cv-04012-KAW Document 43 Filed 01/21/21 Page 1 of 3




 1   SARAH WILLIAMS
     Trial Attorney
 2   Consumer Protection Branch
     U.S. Department of Justice, Civil Division
 3   PO Box 386
     Washington, DC 20044-0386
 4   Telephone: 202-616-4269
     Fax: 202-514-8742
 5   sarah.williams@usdoj.gov

 6   Counsel for Defendants
 7

 8                                UNITED STATES DISTRICT COURT FOR THE

 9                                  NORTHERN DISTRICT OF CALIFORNIA

10                                         OAKLAND DIVISION
11
     AFRICAN AMERICAN TOBACCO CONTROL
12   LEADERSHIP COUNCIL, ACTION ON                       Case No. 4:20-cv-4012-KAW
     SMOKING AND HEALTH, AMERICAN
13
     MEDICAL ASSOCIATION, AND NATIONAL
14   MEDICAL ASSOCIATION,

15                  Plaintiffs,
                                                         STIPULATION TO EXTEND DEADLINES
16           v.
17   U.S. DEPARTMENT OF HEALTH AND
     HUMAN SERVICE, ALEX M. AZAR II, in his
18   official capacity as Secretary of the U.S.
19   Department of Health and Human Services; U.S.
     FOOD AND DRUG ADMINISTRATION;
20   STEPHEN HAHN, in his official capacity as
     Commissioner of the U.S. Food and Drug
21   Administration; CENTER FOR TOBACCO
     PRODUCTS; MITCH ZELLER in his official
22   capacity as the Center for Tobacco Products,
23   Director.

24                  Defendants.

25

26

27

28 STIPULATION TO EXTEND DEADLINES
   Case No. 4:20-cv-4012-KAW
                                                     1
              Case 4:20-cv-04012-KAW Document 43 Filed 01/21/21 Page 2 of 3




 1          Pursuant to Rule 6(b)(1)(A) and Local Rule 6-2, the parties request an extension of deadlines

 2 until after April 29, 2021. The extension will provide time for the FDA, Center for Tobacco Products to

 3 consider Plaintiffs’ recent supplement to their citizen petition, which was submitted January 14, 2021.

 4          The Court’s current Scheduling Order was based on the Defendants’ commitment to issue a final

 5 response to Plaintiffs’ citizen petition by January 29, 2021—the subject of a previous extension request.

 6 See Dkt. 39 (Stipulation to Extend Deadlines) & 40 (Order). After that Scheduling Order, the Plaintiffs

 7 and their co-petitioners submitted a forty-page supplement, pursuant to 21 C.F.R. § 10.30(g), which

 8 allows petitioners to supplement citizen petitions at their discretion and without prior agency approval.

 9 See Ex. 1. That supplement was submitted on January 14, 2021.
10          Defendants represent that by January 14, 2021, FDA’s response to the original citizen petition

11 was already in the final stages of agency review and clearance to meet the January 29, 2021

12 commitment. The new supplement includes recent studies not previously referenced in the original

13 citizen petition and presents additional issues for FDA’s consideration. Ex. 1. FDA has since requested,

14 and Plaintiffs have consented to, providing the Defendants with additional time to fully consider the new

15 information, to ensure that the citizen petition response takes into account all relevant information, to

16 engage with new leadership, and to chart a path forward. FDA can commit to issuing a final citizen

17 petition response, including full consideration of the supplement, by April 29, 2021.

18          Therefore, the parties request that the Court extend the current remaining deadlines in this

19 litigation until after April 29, 2021. As reflected in the attached proposed order, approximately two

20 weeks after Defendants’ issuance of the final response to the citizen petition, the parties propose to file a

21 joint status report setting forth the parties’ views of how this litigation should proceed, and the parties

22 request a rescheduling of the case management conference to accommodate these changes.

23

24                                                     Respectfully submitted,

25 Dated: January 21, 2020
                                                       s/ Christopher K. Leung
26                                                     Pollock Cohen LLP
                                                       60 Broad Street, 24th Floor
27                                                     New York, NY 10004
                                                       Telephone: (212) 337-5361
28 STIPULATION TO EXTEND DEADLINES
   Case No. 4:20-cv-4012-KAW
                                                          2
           Case 4:20-cv-04012-KAW Document 43 Filed 01/21/21 Page 3 of 3




 1                                       Fax: (347) 696-1227
                                         Chris@PollockCohen.com
 2
                                         Counsel for Plaintiffs
 3

 4
                                         BRIAN BOYNTON
 5                                       Acting Assistant Attorney General

 6                                       MICHAEL GRANSTON
                                         Deputy Assistant Attorney General
 7
                                         GUSTAV W. EYLER
 8                                       Acting Director

 9                                       HILARY K. PERKINS
                                         Assistant Director
10                                       Consumer Protection Branch

11                                           /s/ Sarah Williams
                                         SARAH WILLIAMS
12                                       Trial Attorney
                                         Consumer Protection Branch
13                                       U.S. Department of Justice, Civil Division
                                         P.O. Box 386
14                                       Washington, D.C. 20044-0386
                                         Telephone: 202-616-4269
15                                       Fax: 202-514-8742
                                         sarah.williams@usdoj.gov
16

17

18

19

20

21

22

23

24

25

26

27

28 STIPULATION TO EXTEND DEADLINES
   Case No. 4:20-cv-4012-KAW
                                            3
